United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4458
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
       v.                           * District court for the District of
                                    * Minnesota.
Jesus Jimenez Valencia, also        *
known as "Chuy," also known as      *      [UNPUBLISHED]
Jesus Jimenez-Valencia,             *
                                    *
            Appellant.              *
                               ___________

                             Submitted: June 14, 2006
                                Filed: June 27, 2006
                                 ___________

Before LOKEN, Chief Judge, BEAM, and ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Jesus Jimenez Valencia pled guilty to conspiracy to distribute and to possess
with intent to distribute in excess of 500 grams of methamphetamine mixture. The
district court1 applied an enhancement for aggravated role in the offense, denied
safety-valve relief, and sentenced Valencia to 180 months' imprisonment. Valencia
appeals the application of the enhancement, the denial of safety-valve relief, and the
district court's decision not to depart from the guidelines range. We affirm.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
I.    BACKGROUND

       Valencia pled guilty to conspiracy to distribute and to possess with intent to
distribute in excess of 500 grams of methamphetamine mixture and stipulated to a
base offense level of thirty-six. The government reserved the right to seek a two-level
section 3B1.1(c) enhancement for Valencia's aggravated role in the offense. Valencia
reserved the right to argue for a two-level "safety-valve relief" reduction from the
mandatory minimum sentence under sections 2D1.1(b)(7) and 5C1.2.

      In an investigation of drugs coming into St. Cloud, Minnesota, several of
Valencia's co-defendants were arrested and four pounds of methamphetamine seized.
As part of the same investigation, an undercover agent arranged a three-pound
methamphetamine sale with Valencia, in Spanish, by telephone. The agent was to pay
for two pounds, and Valencia agreed to finance the third pound. During conversations
with the undercover agent, Valencia claimed ownership of the four pounds of
methamphetamine previously seized.

      Valencia arranged for Rojas Marmolejo to drive the methamphetamine from
Washington to Minnesota, but told the undercover agent to pay Valencia directly.
Valencia told the undercover agent that the courier would be light-skinned.
Marmolejo drove a Monte Carlo to Minnesota. Valencia drove from Washington to
Oregon, then flew from Oregon to Minnesota and picked up the Mazda he was driving
when arrested. Marmolejo and Valencia were discussing Marmolejo's fee when they
were arrested. Police recovered two pounds of methamphetamine from the Monte
Carlo and one-half pound of methamphetamine and one pound of cocaine from the
Mazda. Marmolejo was unaware of the presence of some of the drugs, which
Valencia took out of the inner liner of a cooler.

     At the sentencing hearing, Drug Enforcement Agency (DEA) Special Agent
Howe testified in support of the enhancement. Prior to sentencing, Special Agent


                                         -2-
Howe reviewed the undercover agent's notes and spoke to the undercover agent.
However, the undercover agent did not testify at the sentencing hearing.

       The district court determined Valencia played a leadership role and applied a
two-level increase for his aggravated role in the offense. The district court also found
that the leadership role disqualified Valencia from safety-valve relief. The district
court further found that Valencia was not truthful in his proffer, but did not take this
into account in fashioning Valencia's sentence. On appeal, Valencia challenges the
factual findings, the two-level increase for his role in the conspiracy, the denial of
safety-valve relief, and the decision not to depart downward from the guidelines.

II.   DISCUSSION

       Valencia challenges the admission of Special Agent Howe's testimony as
inadmissible hearsay. Hearsay is admissible at sentencing, so long as it is reliable.
United States v. Due, 205 F.3d 1030, 1033 (8th Cir. 2000). The admission of hearsay
at sentencing does not violate a defendant's confrontation rights. United States v.
Brown, 430 F.3d 942, 943-44 (8th Cir. 2005). The district court found Special Agent
Howe credible, a determination virtually unassailable on appeal. Due, 205 F.3d at
1033. This testimony was properly admitted.

      Valencia's remaining challenges are factual. Factual findings under the
guidelines are made by a preponderance of the evidence, United States v. Garcia-
Gonon, 433 F.3d 587, 593 (8th Cir. 2006), and we review for clear error. United
States v. Placensia, 352 F.3d 1157, 1165 (8th Cir. 2003). A section 3B1.1(c)
enhancement for a managerial role in a conspiracy requires that the government prove
the defendant was an organizer in a broad sense, which could include recruiting co-
conspirators and directing their activities. Id. at 1166. Valencia recruited Marmolejo
as a driver, determined the destination of the drugs, directed that he receive the
payment rather than Marmolejo, distanced himself from the drugs, and was able to


                                          -3-
extend credit for one-third of the transaction. The district court did not clearly err in
its finding that Valencia played an organizational role in the conspiracy.

        Valencia also argues that he qualified for safety-valve relief. The defendant has
the burden of affirmatively proving that he is entitled to safety-valve relief, and we
review for clear error. United States v. Alvarado-Rivera, 412 F.3d 942, 947 (8th Cir.
2005) (en banc), cert. denied, 126 S. Ct. 1096 (2006). Safety-valve relief requires that
a defendant not be an organizer, leader, manager or supervisor in a conspiracy.
U.S.S.G. § 5C1.2(4). The district court did not err in finding that Valencia played an
organizational role, and the failure to satisfy this criterion precludes safety-valve
relief.

        In addition, the district court did find that Valencia did not truthfully provide
all information and evidence regarding the offense, another criterion for safety-valve
relief. U.S.S.G. § 5C1.2(5). The district court found that Valencia had recruited
Marmolejo. However, Valencia testified that he was not involved in recruiting a
driver and that he did not know who the driver would be. The district court did not
clearly err in finding that Valencia did not give a full and truthful proffer.

      Finally, Valencia argues that the district court should have sentenced him below
the guidelines range. We review the sentence imposed for reasonableness, and a
sentence within the guidelines range is presumed reasonable. United States v.
Davidson, 437 F.3d 737, 741 (8th Cir. 2006). Valencia's sentence is within the
guidelines and he has not rebutted the presumption of reasonableness.

III.   CONCLUSION

       We affirm.
                        ______________________________




                                          -4-